Citation Nr: 0943538	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for rib segmental joint 
dysfunction to include a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2004 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a September 2007 Travel Board 
hearing before the undersigned.  The hearing transcript is 
associated with the record.  This matter was previously the 
subject of an October 2007 Board remand for additional 
development.  Such development actions have been completed, 
and the case is ready for appellate review on the merits.  


FINDING OF FACT

The record shows that the Veteran has experienced a 
continuity of symptomatology of left shoulder and rib pain.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
left rib segmental joint dysfunction are met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(b) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also relevant to this matter, the Court of Appeals for 
Veterans Claims (Court) has held that a "current disability" 
is "satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim."  McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007).

Evidence

The Veteran's service treatment records, dated May 2004, 
reflect that she complained of left shoulder pain and upper 
back pain.  The pain started during physical training in 
January 2004.  Upon physical examination, the examiner noted 
tenderness and pain upon motion of the left shoulder and 
thoracolumbar spine.  She diagnosed segmental joint 
dysfunction of the rib, thoralumbar, and cervical joints.  
The examiner recommended one month of regular chiropractic 
treatment.  There are no other service treatment records 
reflecting complaints or treatments for any type of segmental 
joint dysfunction.  

The Veteran was afforded a general VA examination in 
September 2004.  She reported having daily pain in her left 
posterior rib cage that occasionally radiated to her low 
back.  Physical examination did not reveal any abnormality of 
the ribs.  
X-ray studies were not conducted due to pregnancy.  The 
examiner declined to make a diagnosis pertaining to the 
Veteran's complaints of rib pain since X-ray studies were 
unavailable.  

VA treatment records from October 2004 showed that the 
Veteran's complained of back pain stemming from an active 
service injury.  The examiner diagnosed left rhomboideus 
muscle strain.  About six months later, VA chiropractic 
treatment notes from April 2005 reflected that the Veteran 
again sought treatment for back and rib pain which she 
related to an active service injury.  X-ray studies of the 
thoracic spine and left shoulder were within normal limits.  
The examiner diagnosed thoracic subluxation and related rib 
arthrosis.  A follow-up chiropractic note, dated May 2005, 
showed that the left rib pain decreased after recommended 
treatment.   

The Veteran sought private chiropractic treatment in June 
2005.  Her chiropractor remarked that she presently had 
segmental joint dysfunction, but opined that it is fully 
correctable with chiropractic treatment.  The Veteran later 
stated that she was forced to discontinue chiropractic 
treatment due to insurance changes.  See September 2007 
Travel Board hearing transcript.

In September 2007, the Veteran's primary care physician wrote 
a letter stating that she had cared for the Veteran since 
April 1999 and did not have any record of treatment for back 
pain.  Therefore, she concluded the Veteran did not have back 
pain complaints prior to her deployment.  

The Veteran submitted an October 2007 letter from her mother.  
Her mother reported that she noticed the Veteran experiencing 
significant back pain following service. 

A VA examination report, dated August 2009, is of record.  
Presently, the Veteran experienced a burning sensation at her 
left shoulder blade.  Upon physical examination, the Veteran 
presented a full range of motion of her thoralumbar spine.  
However, the left shoulder flexion and abduction were noted 
to be limited.  X-ray studies of the ribs and thoracic spine 
did not reveal any abnormalities.  The physician concluded 
that there is no medical diagnosis for the symptoms of left 
shoulder/ rib pain and limited left shoulder motion.  The 
physician noted that a chiropractor diagnosed rib segmental 
joint dysfunction, but at present he could not determine a 
medical cause for her symptoms.  
 
Analysis

The Veteran has reported a continuity of symptomalogy of left 
rib and shoulder pain beginning in service.  The Veteran is 
competent to report about the extent of the pain she 
experiences.  See Layno, supra.; Espiritu, supra. (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  She received intermittent chiropractic 
treatment for pain in her left rib, left shoulder, and back 
during and following active service.  Chiropractors have 
diagnosed the Veteran with segmental joint dysfunction, among 
other related diagnoses.  A diagnosis of left rhomboideus 
muscle strain is also of record.  See October 2004 VA 
treatment note.  Most recently, the August 2009 VA 
examination report reflects that the Veteran continued to 
experience left shoulder pain and had limited range of motion 
in her left shoulder.  However, the VA physician could not 
make a diagnosis.

As noted above, the requirement of a "current disability" 
is fulfilled "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  McClain, supra.  The Court also 
noted "a claimant may be granted service connection even 
though the disability resolves prior to (VA's) adjudication 
of the claim."  Id.  

The Board finds that service connection for left rib 
segmental joint dysfunction is warranted.  38 C.F.R. 
§ 3.303(b); McClain, supra.  Service treatment records from 
April 2004 reflect that the Veteran was diagnosed with 
segmental joint dysfunction of the rib, thoralumbar, and 
cervical joints.  In the months following separation, the 
Veteran continued to experience similar symptoms as she 
reported during service.  Following active service, her 
symptoms have resulted in diagnoses including left 
rhomboideus muscle strain and segmental joint dysfunction.  
Thus, the record shows that the Veteran experienced symptoms 
related to left rib segmental joint dysfunction during and 
immediately following her period of active service.  See 
Layno, supra.; Hickson, supra.  The claim is granted.  
38 C.F.R. § 3.303(b); McClain, supra.; see id.  

However, the Board makes no pronouncement as to the 
appropriate disability rating, which is to be assigned by the 
RO.  The law provides in this regard that if a claimant is 
diagnosed with a disability, and the severity of that 
disorder lessens so that it no longer impairs the claimant, a 
grant of service connection may be nonetheless appropriate if 
it is otherwise found to be linked by competent evidence or 
applicable presumption to some incident of military service.  
The question of its severity is one of rating, not of service 
connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, each 
having a distinct meaning as specified by Congress).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act (VCAA) or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.


ORDER

Service connection for left rib segmental joint dysfunction 
is granted, subject to the statutes and regulations governing 
the payment of monetary awards.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


